



Exhibit 10.1


AMENDMENT NO. 2 TO SHAKE SHACK INC.
2015 INCENTIVE AWARD PLAN


This AMENDMENT NO. 2 TO 2015 INCENTIVE AWARD PLAN, dated and effective as of
February 5, 2019 (this “Amendment”), is entered into by the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of Shake
Shack Inc., a Delaware corporation (the “Company”). All capitalized terms
defined herein but not used herein shall have the meanings as ascribed to such
terms in the 2015 Incentive Plan (as defined below).


W I T N E S S E T H:


WHEREAS, on January 29, 2015, the Board and its stockholders approved the Shake
Shack Inc. 2015 Incentive Award Plan (as amended, the “2015 Incentive Plan”),
which provides for, among other things, the grant, at the discretion of the
Committee (as Administrator), of Awards to certain eligible individuals upon the
terms and subject to the provisions of the 2015 Incentive Plan;


WHEREAS, pursuant to Section 14.1 of the 2015 Incentive Plan, the 2015 Incentive
Plan may be partially amended by the Committee;


WHEREAS, on April 26, 2016, the Committee amended the 2015 Incentive Plan; and


WHEREAS, the Committee desires to further amended the 2015 Incentive Plan.


NOW, THEREFORE, the Committee hereby amends the 2015 Incentive Plan as follows:


A.    Section 2.41 of the 2015 Incentive Plan is hereby amended and restated in
its entirety as follows (with emphasis on added or deleted terms):


“2.41 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:


(a)     The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings or losses (either before or
after one or more of the following: (A) interest, (B) taxes, (C) depreciation,
(D) amortization; and (E) rent); and (F) bonuses and related employer payroll
taxes on such bonuses; (ii) gross or net sales or revenue; (iii) revenue growth
or product revenue growth; (iv) net income (either before or after taxes); (v)
same-store sales; (vi) operating earnings or profit (either before or after one
or more of the following: (A) general and administrative expenses, (B)
depreciation, (C) pre-opening costs, (D) loss on disposal of property and
equipment, (E) occupancy and related expenses; and (F) utilities; and (G)
bonuses and related employer payroll taxes on such bonuses); (vii) cash flow
(including, but not limited to, operating cash flow and free cash flow); (viii)
return on assets or net assets; (ix) return on capital and cost of capital; (x)
return on stockholders’ equity; (xi) total stockholder return; (xii) return on
sales; (xiii) gross or net profit or operating margin; (xiv) costs, reductions
in costs and cost control measures; (xv) funds from operations or funds
available for distributions; (xvi) expenses; (xvii) working capital; (xviii)
earnings or loss per share; (xix) adjusted pro forma earnings or loss per share;
(xx) price per share of Common Stock or appreciation in and/or maintenance of
such price; (xxi) economic value added models or similar metrics; (xxii)
regulatory achievements or compliance (including, without limitation, regulatory
body approval for commercialization of a product); (xxiii) implementation or
completion of critical projects or processes; (xxiv) sales or market share;
(xxv) licensing revenue; (xxvi) brand recognition/acceptance, (xxvii) inventory
turns or cycle time and supply chain achievements (including, without
limitation, establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company’s products), (xxviii)
strategic initiatives (including, without limitation, with respect to market
penetration, geographic business expansion, manufacturing, commercialization,
production and productivity, customer satisfaction and growth, employee
satisfaction, recruitment and maintenance of personnel, human resources
management, supervision of litigation and other legal matters, information
technology, strategic partnerships and transactions (including acquisitions,
dispositions, joint ventures, in-licensing and outlicensing of intellectual
property, and establishment of relationships with commercial entities with
respect to the marketing, distribution and sale of Company products, and
factoring transactions, research and development and related activity, and
financial or other capital raising transactions); (xxix) new or existing store
results and operations and new store openings; and (xxx) financial ratios
(including, without limitation, those measuring liquidity, activity,
profitability or leverage), any of which may be measured either in absolute
terms or as compared to any incremental increase or decrease or as compared to
results of a peer group or to market performance indicators or indices.
Performance Criteria shall be calculated in accordance with the Company’s
financial statements or generally accepted accounting principles, on an
operating basis, or under a methodology established by the Committee prior to
the issuance of an Award that is consistently applied and identified.


(b)     The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating





--------------------------------------------------------------------------------





items; (v) items related to acquisitions; (vi) items attributable to the
business operations of any entity acquired by the Company during the Performance
Period; (vii) items related to the disposal of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under Applicable Accounting Standards; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate adjustments
(including certain non-cash and other items not considered in the Company’s
evaluation of ongoing operating performance, including equity-based compensation
expense, non-cash deferred rent charges and certain non-recurring charges); (xi)
items relating to unusual or extraordinary corporate transactions, events or
developments, (xii) items related to amortization of acquired intangible assets;
(xiii) items that are outside the scope of the Company’s core, on-going business
activities; (xiv) items related to acquired in-process research and development;
(xv) items relating to changes in tax laws; (xvi) items relating to major
licensing or partnership arrangements; (xvii) items relating to asset impairment
charges; (xviii) items relating to gains or losses for litigation, arbitration
and contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in Applicable Law, accounting principles or
business conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.”


B.    As hereby amended by this Amendment, the 2015 Incentive Plan remains in
full force and effect.






IN WITNESS WHEREOF, each of the undersigned members of the Compensation
Committee of the Board of Directors of Shake Shack Inc. has signed this
Amendment No. 2 to 2015 Incentive Award Plan as of the date first above written.


 
 
/s/ Bert Vivian
 
 
Name: Bert Vivian
 
 
Title: Chair, Compensation Committee
 
 
 
 
 
/s/ Anna Fieler
 
 
Name: Anna Fieler
 
 
Title: Compensation Committee
 
 
 
 
 
/s/ Jenna Lyons
 
 
Name: Jenna Lyons
 
 
Title: Compensation Committee
 
 
 
 
 
/s/ Jonathan D. Sokoloff
 
 
Name: Jonathan D. Sokoloff
 
 
Title: Compensation Committee






